Citation Nr: 1435642	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for psychiatric disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2002 to June 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran has relocated during the pendency of this appeal and her claims file was transferred to the jurisdiction of the appropriate RO, located in St. Petersburg, Florida.  

Although the RO ultimately determined that new and material evidence had been submitted to reopen the appellant's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record before the Board consists of the Veteran's paper claims files and an electronic claim file known as Virtual VA.


FINDINGS OF FACT

1.  A December 2007 rating decision denied the claim of entitlement to service connection for major depression with posttraumatic stress disorder (PTSD); the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for psychiatric disability.

3.  The Veteran's PTSD and depressive disorder are etiologically related to her active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for psychiatric disability, currently diagnosed as PTSD and a depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of her service connection claim.  In addition, the evidence currently of record is sufficient to substantiate her entitlement to service connection for psychiatric disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for major depression and PTSD in December 2007.  The Veteran was notified of the denial by a letter dated in the same month.  She did not appeal the denial or submit any additional pertinent evidence within the appeal period.  

The RO originally denied the claim based on its determinations that the Veteran had no acquired psychiatric disorder in service, that the Veteran did not participate in combat with the enemy, and her claimed stressors had not been corroborated.  The evidence of record at the time of the December 2007 rating decision included the Veteran's service treatment records and post-service treatment reports.  

In a change applicable to the Veteran's pending claim, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  In pertinent part, the amended regulation provides that under certain circumstances, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

In January 2009, the Veteran submitted a VA form 21-0781, wherein she in indicated she was exposed to a mortar attack while stationed at Forward Operating Base Ridgeway in Iraq.  This event, the Veteran has indicated, caused her to be "afraid for her life."  This evidence is presumed credible for the purposes of determining whether the claim shall be reopened.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for psychiatric disability.  This follows because the Veteran has submitted sufficient evidence to substantiate that a stressful event occurred in service.  

III.  Reopened Claim

A. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f)  (2013).

On July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  

The July 2010 amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to a veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and that the veteran's symptoms are related to the claimed stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence the claimed in-service stressor. For purposes of this paragraph, "fear of hostile" military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication. Thus, the amended regulation applies in this case.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Factual Background and Analysis

In this case, initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim is based upon her reported stressors during her service in Iraq.  She contends that she has PTSD and a depressive disorder as a result of those events.  Although those particular events have not been verified, the veteran's DD-214 does indicate she received imminent danger pay during her period in Iraq from March 2003 to March 2004. Therefore, the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  As such, the Board believes there is sufficient evidence to concede the Veteran was exposed to an in-service event.  In particular, the Board acknowledges the Veteran was exposed to places and circumstances that caused "fear of hostile military or terrorist activities." 

The central question that remains then is whether the Veteran has an acquired psychiatric disorder that is related to her fear of hostile military or terrorist activities.   

The Veteran's outpatient treatment records from the Decatur, Fayetteville, and Gainesville VAMCs that show the Veteran has been diagnosed with and treated for both PTSD and depressive disorder since March 2007.  In the course of that time, the Veteran has been treated by three qualified psychiatric clinicians. 

In a letter of July 2009, Dr. S provided a very thorough and comprehensive assessment of the Veteran.  In her report, Dr. S indicated the Veteran reported the same stressor noted above.  Dr. S then indicated the Veteran was assessed by both herself and Dr. J to have PTSD and major depressive disorder.  The clinician also indicated the Veteran has several symptoms that support the aforementioned diagnoses, to include: depressed mood, anhedonia, decreased self esteem, tearfulness, fatigue, poor concentration, decreased appetite, intrusive thoughts, nightmares, avoidance of stimuli, hypervigilance, elevated startle response, and insomnia.  The clinician also indicated that she assessed for, and ruled out, other possible causative factors for the development of these psychiatric conditions, such as childhood abuse, behavioral problems, and pre-existing psychiatric symptoms. Finally, Dr. S concluded by stating that it is her, "clinical opinion that [the Veteran's] combat stressors experienced during OIF were directly related to her development of PTSD."

By contrast, the Veteran has undergone three VA examinations in March 2009, May 2011 and October 2011. 

The March 2009 examination was requested on the basis of a stressor that was verified to have occurred, but was not the event which the Veteran has indicated substantially contributed to the development of her psychiatric disorders. Specifically, the RO was able to verify that a helicopter was shot down in the city of Amiryah, and the Veteran was tasked with preparing air mission reports to document the human remains.

The March 2009 VA examiner determined the Veteran did not satisfy the criteria A reaction response requirement located in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV).  This component requires the person to have responded to the stressful event with intense fear, helplessness or horror.  It must be noted that this examination took place prior to the July 2010 liberalizing legislation. As such, this examination was not requested on the basis of the Veteran's mortar event, which has been identified as the primary causative factor in the development of her psychiatric disorders.  The report of this examination, therefore, is deemed to be of little probative value.  This follows, because it is axiomatic the criterion (A)(2) component would not be satisfied by an event, which both the Veteran and the Veteran's treating clinicians have determined was not the event which caused her psychiatric difficulties.  Therefore, the Board finds this examination report to lack probative value.

The next VA examination was performed in May 2011.  At that time the July 2010 liberalizing legislation had taken effect, and in its examination request, the RO conceded the Veteran's exposure to fear of hostile military or terrorist activities resulting from the Veteran's exposures in Iraq.  The examiner was specifically asked to state whether the Veteran's claimed PTSD was caused by "fear of hostile military or terrorist activities."  However, in the course of the examination, the examiner documented a military sexual trauma (MST) event that occurred in 2007. Curiously, the Veteran was not on active duty at that time.  Additionally, this event was not the subject of the requested examination.  Apparently diverted by this issue, the examiner did not address the issue that was presented; specifically, whether the Veteran had a current acquired psychiatric disorder that resulted from fear of hostile military or terrorist activities.  As such, the RO requested an addendum medical opinion from the examiner to satisfy this discrepancy.  Unfortunately, this was not provided, and therefore this examination report is also lacking probative value. 

The final VA examination was performed in October 2011.  The examiner determined that the only diagnosis warranted was depressive disorder, not otherwise specified.  The examiner acknowledged that the Veteran now satisfied the previously deficient criterion (A)(2) element necessary for a diagnosis of PTSD.  Further, the examiner also performed, and included in her report, a Clinician Administered PTSD Scale (CAPS) test.  In this report, the examiner noted the Veteran tested positive for all three additional facets necessary for a diagnosis of PTSD.  That is, the Veteran endorsed experiencing persistent re-experiencing of the event; avoidance of stimuli and numbing of general responsiveness; and persistent symptoms of increased arousal.  However, the examiner subsequently indicated, "if an individual has symptoms of PTSD that do not significantly interfere with social and occupational functioning, that individual would not meet the threshold specified in the DSM-IV for the diagnosis of PTSD."  It was on this basis that the examiner determined that a diagnosis of PTSD was not warranted.

The Veteran's treating clinicians have determined that the Veteran meets all of the diagnostic criteria for PTSD, to include that the PTSD symptoms significantly interfere with social and occupational functioning.  The Board has not found the opinion of the October 2011 examiner to be more probative than those of the Veteran's treating clinicians who have had ample opportunity to determine whether the Veteran's PTSD symptoms have significantly interfered with her social and occupational functioning.  

In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for PTSD and a depressive disorder.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for psychiatric disability is granted.

Entitlement to service connection for psychiatric disability, currently diagnosed as PTSD and a depressive disorder, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


